IN THE SUPREME COURT OF THE STATE OF NEVADA


                          ALEXANDER UCEDA,                                                    No. 81899
                          Appellant,
                          vs.
                          THE STATE OF NEVADA,
                                                                                              FILED
                          Respondent.




                                                                        ORDER OF AFFIRMANCE
                                                  This is an appeal from a district court order denying a
                        postconviction petition for a writ of habeas corpus. Eighth Judicial District
                        Court, Clark County; Cristina D. Silva, Judge.
                                                  Appellant Alexander Uceda argues that the district court erred
                        in denying his claims that both trial and appellate counsel were ineffective.
                        To prove ineffective assistance of counsel, a petitioner must demonstrate
                        that counsel's performance was deficient in that it fell below an objective
                        standard of reasonableness, and resulting prejudice such that, but for
                        counsel's errors, there is a reasonable probability of a different outcome in
                        the proceedings. Strickland v. Washington, 466 U.S. 668, 687-88 (1984);
                        Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting
                        the test in Strickland); Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                        1113-14 (1996) (applying Strickland to claims of ineffective assistance of
                        appellate counsel). Both components of the inquiry must be shown,
                        Strickland, 466 U.S. at 697, and the petitioner must demonstrate the
                        underlying facts by a preponderance of the evidence, Means v. State, 120
                        Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We give deference to the district



SUINIEME COURT
      OF
    NEVADA

0} I 947A                                                                                      ¿ I - 3 -s1 8 5
                                 ,Y9,9:40. •et
                 7,24***›...;•••40'              9., -77ti   h 1.35 .                                     ;°1•IV,‘A.*
court's factual findings if supported by substantial evidence and not clearly
erroneous but review the court's application of the law to those facts de
novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
            First, Uceda argues that counsel should have objected to the
trial court's failure to administer the jury oath required by NRS 16.030(5),
which constitutes structural error pursuant to Barral v. State, 131 Nev. 520,
525, 353 P.3d 1197, 1200 (2015). Uceda has not shown prejudice. In fact,
at the evidentiary hearing, Uceda conceded that he had not satisfied
Strickland's prejudice prong. While structural errors generally warrant
automatic reversal when the issue was preserved at trial and raised on
direct appeal, a petitioner raising an ineffective-assistance-of-counsel claim
based on trial counsel's failure to preserve a structural error must
demonstrate prejudice.    Weaver v. Massachusetts, 137 S. Ct. 1899, 1910
(2017); see also id. at 1911 (analyzing whether prejudice was established by
showing either a reasonable probability of a different outcome or
fundamental unfairness). Therefore, we conclude that the district court did
not err in denying this claim.
            Second, in a related claim, Uceda argues that counsel should
have moved for a new trial based on the jury oath error. Uceda has not
shown deficient performance. In Barral, this court considered, as "an issue



      "Uceda also argues that appellate counsel should have raised the jury
oath issue on appeal. However, he did not raise this claim in his
postconviction petition, and we decline to consider it in the first instance.
See Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173 (1991), overruled
on other grounds by Means v. State, 120 Nev. 1001, 1012-13, 103 P.3d 25,
33 (2004).




                                      2

                                       •
                                               -
                 of first impression," whether a violation of NRS 16.030(5) warrants relief.
                 131 Nev. at 523, 353 P.3d at 1198. At the time of Uceda's trial, counsel did
                 not have the benefit of that decision, which announced that a violation of
                 the statute constituted structural error, and we cannot use hindsight in
                 evaluating counsel's performance. See Doyle v. State, 116 Nev. 148, 156,
                 995 P.2d 465, 470 (2000) ("The failure of counsel to anticipate a change in
                 the law does not constitute ineffective assistance."). "This is true even
                 where, as here, the theory upon which the court's later decision is based is
                 available, although the court had not yet decided the issue." Id. Therefore,
                 we conclude that the district court did not err in denying this claim.
                             Third, Uceda argues that counsel should have obtained the
                 victims written statements. Uceda has not shown deficient performance or
                 prejudice. During the evidentiary hearing, counsel testified that he raised
                 the issue of the allegedly missing statements during trial and law
                 enforcement asserted that no statements existed. Counsel cannot be
                 deficient for not obtaining evidence that the State did not possess. And
                 Uceda did not demonstrate a reasonable probability of a different outcome
                 given the strong evidence of guilt, including law enforcement engaging in a
                 high-speed chase of a vehicle after receiving a report that the occupants had
                 just committed a robbery, the subsequent discovery of Uceda's wallet in the
                 abandoned vehicle, and Uceda himself hiding nearby. Therefore, we
                 conclude that the district court did not err in denying this claim.2


                       2Uceda   also argues that appellate counsel was ineffective for omitting
                 a portion of the trial record regarding the statements. Uceda has not shown
                 prejudice. Having reviewed the omitted portion of the transcript, we




SUPREME COURT
      OF
    NEVADA
                                                       3
10) 1947A de*"
                                    Fourth, Uceda argues that counsel should have moved to
                      suppress his identification contained in his wallet that law enforcement
                      discovered during a vehicle search. Uceda has not shown deficient
                      performance or prejudice. At the evidentiary hearing, counsel testified that
                      a motion to suppress would have been frivolous. We agree. Uceda and his
                      codefendant evaded law enforcement during a high-speed chase before
                      abandoning the vehicle, which was owned by the codefendant's girlfriend,
                      and fleeing on foot.       Police officers recovered Uceda's wallet and
                      identification discarded on the floorboard within the vehicle. Uceda lacked
                      standing to challenge the search of either his wallet or the vehicle. See State
                      v. Lisenbee, 116 Nev. 1124, 1130, 13 P.3d 947, 951 (2000) (concluding "that
                      any evidence found as a result of [defendant's] flight was not obtained in
                      violation of the Fourth Amendment"); State v. Taylor, 114 Nev. 1071, 1077-
                      78, 968 P.2d 315, 320 (1998) ("A person who voluntarily abandons his
                      property has no standing to object to its search or seizure because he loses
                      a legitimate expectation of privacy in the property and thereby disclaims
                      any concern about whether the property or its contents remain private.");
                      Scott v. State, 110 Nev. 622, 627, 877 P.2d 503, 507 (1994) (defendant lacked
                      standing to challenge search of a vehicle where he was a passenger and did
                      not own the vehicle). Uceda did not demonstrate that there was a
                      reasonable probability of a different outcome given that law enforcement



                      conclude that Uceda has not demonstrated a reasonable probability of a
                      different outcome on appeal and therefore the district court did not err in
                      denying this claim. See Kirksey, 112 Nev. at 998, 923 at 1113 (a petitioner
                      must show that the omitted issue would have had a reasonable probability
                      of success of appeal).



    Sumeme Courrt
         OF
       NEVADA
                                                             4
    (0) I947A   40.



•                           41; ,                                       '.4‘..."''•:-:'"ItS:3•••••;*
discovered Uceda hiding in a bush nearby after he fled the vehicle.
Therefore, we conclude that the district court did not err in denying this
claim. See Donovan v. State, 94 Nev. 671, 675, 584 P.2d 708, 711 (1978)
(concluding that counsel was not ineffective for omitting a futile suppression
motion).
            Fifth, Uceda argues that counsel should have objected to the
introduction of police reports. Uceda has not shown deficient performance
or prejudice. The record supports the district court's conclusion that counsel
made a strategic decision to use the police reports to cross-examine law
enforcement witnesses about inaccuracies contained in the reports. See
Doleman v. State, 112 Nev. 843, 848, 921 P.2d 278, 280-81 (1996) (counsel's
strategic decisions are virtually unchallengeable absent extraordinary
circumstances). Uceda has not demonstrated extraordinary circumstances
in this case nor has he shown a reasonable probability of a different outcome
given the strong evidence of guilt. Therefore, we conclude that the district
court did not err in denying this claim.
            Sixth, Uceda argues that counsel should have objected to the
use of the phrase "bullet hole during trial. Uceda has not shown deficient
performance or prejudice. The male victim testified that the passenger in
the perpetrators vehicle fired a gun at him and one bullet struck his vehicle,
and he identified the resulting damage. And law enforcement recovered a
spent bullet casing in the abandoned vehicle. The State therefore made a
reasonable inference that the defect on the victim's vehicle was a bullet hole.
Under these circumstances, Uceda has not demonstrated a reasonable
probability of a different outcome had counsel objected. Therefore, we
conclude that the district court did not err in denying this claim. See Ennis




                                       5

                                           '   .   '      ". •••••c m-ss
                      v. State, 122 Nev. 694, 706, 137 P.3d 1095, 1103 (2006) (stating that counsel
                      is not ineffective for failing to make futile objections).
                                      Seventh, Uceda argues that counsel should have objected when
                      the State improperly refreshed the recollection of a witness. Uceda has not
                      shown prejudice. Uceda points to two instances where the State refreshed
                      the recollection of a law enforcement witness when he provided imprecise
                      times for events during the investigation, e.g., when the officer responded
                      to the scene. Even assuming the State's method of refreshing the witness's
                      recollection was improper, Uceda has not shown a reasonable probability of
                      a different outcome had counsel objected to the State's examination of its
                      witness. Therefore, we conclude that the district court did not err in
                      denying this claim.
                                      Eighth, Uceda argues that counsel should have objected to the
                      State's argument that NRS 207.012 mandated imposing a habitual felon
                      sentence. Uceda has not shown deficient performance or prejudice. Under
                      NRS 207.012, defendants who have previously been convicted of two violent
                      felonies, which are enumerated in the statute, and are again convicted of a
                      violent felony, qualify as habitual felons and must be sentenced as such.
                      See NRS 207.012(1), (2). Likewise, Uceda has not demonstrated a
                      reasonable probability of different outcome because the district court had
                      no discretion to dismiss the relevant counts. See NRS 207.012(3); Ennis,
                      122 Nev. at 706, 137 P.3d at 1103 (stating that counsel is not ineffective for
                      failing to make futile objections). Therefore, we conclude that the district
                      court did not err in denying this claim.




SUPREME COURT
        OF
     NEVADA
                                                                  6
(0) 1947A    4411No


                                ' ••=-'   -               .7":"                       •
             Finally, Uceda argues that the cumulative effect of counsers
errors warrants relief. Even assuming that instances of deficient
performance may be cumulated, see McConnell v. State, 125 Nev. 243, 259,
212 P.3d 307, 318 (2009), Uceda has not shown that cumulative error
warrants relief based on the strong evidence of his guilt discussed above.
             Having considered Uceda's contentions and concluding that
they lack merit, we
             ORDER the judgment of the district court AFFIRMED.3




                                k ,...6 .,,,,I.:,
                             /..,._,                , c.J.
                        Hardesty



Herndon




cc:   Hon. Cristina D. Silva, District Judge
      Gaffney Law
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      3The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.




                                      7

                              •